Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there appears a wrong labels used for Figure 1B.   In paragraph 0024 of current specification, the driven/undriven antenna is referred as 152/154 while there is 102/104 shown in the corresponding drawing submitted. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong/Cheng (CN101291016 A).
Regarding claims 1, 10, Hong discloses an array and method comprising:
a plurality of antenna elements formed in a conformal array, wherein the conformal array is arranged on a non-planar surface (curved surface (such as an aircraft wing surface, page 2); and 
a respective feed for each of at least a subset of the antennas of the plurality of antenna elements (see Fig. 1 below, input port 92-98 are corresponding to subset of antenna), wherein each feed is coupled to a respective antenna of the plurality of antennas based on a taper profile determined based on the non-planar surface (multi-beam antenna directly fixed on not more than radian of curved surface, page 3)(the rule of not more than a radian is the taper profile).
Regarding claims 2, 11, Hong discloses wherein the taper profile is determined based on a minimization of grating lobes (to reduce the sidelobe level, page 3, paragraph starts with “The invention at a central frequency).
Regarding claims 4, 13, Hong discloses wherein the taper profile provides a respective power level for each antenna of the plurality of antennas (gain of the seven beams are respectively 17.3dBi, 18.1, 18.2dBi, 18.2, 18.1dBi, 17dBi, and 15dBi., page 3).

    PNG
    media_image1.png
    669
    838
    media_image1.png
    Greyscale

Regarding claims 5, 14, Hong discloses wherein the taper profile provides a respective phase for each antenna of the plurality of antennas (through from the different input ports of the beam forming network can generate different phase difference, paragraph starts with “The working principle of the beam-forming network”, page 2).
Regarding claims 6, 20, Hong discloses wherein the taper profile is determined with the antenna elements arranged in the conformal array (the seven beams 37.5 GHz measured when the antenna can generate respectively has 8 degrees, 8.3 degrees, 8.7 degrees, 8.7 degrees, 8.3 degrees,7.6 degrees and 10.6 degrees of the 3dB lobe width, page 3)(taper profile determines the beamwidth/phase).
Regarding claims 7, 15, 17, Hong discloses further comprising a corporate feed beamforming network coupled to the respective feeds for each of at least the subset of the 
Regarding claims 8-9, 16, Hong discloses further comprising a flexible substrate upon which the plurality of antennas is mounted and the conformal array is a two-dimensional array of antenna elements (the multi-beam antenna is a planar circuit structure, page 3)(implemented on curved surface such as aircraft wing surface).
Regarding claim 12, Hong discloses wherein determining the taper profile comprises determining an enabled subset of the antennas (characteristics of a beamforming network).
Regarding claim 18, Hong discloses wherein the corporate beamforming network is coupled to a subset of the antenna elements (a beamforming network with seven feeds implies each feed is coupled to a subset of antenna elements).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov
		
	



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov